Let me begin by congratulating the 
President upon his election to the presidency of the forty-seventh session of 
the General Assembly. 

I wish to pay a tribute to the Secretary-General, 
Mr. Boutros Boutros-Ghali. His able and efficient leadership of the United 
Nations since he took office only nine months ago has impressed us all and I 
wish to assure him of Denmark's full support of his continuing efforts to 
reform and streamline the Organization. 
During the past year the world Organization has become more nearly 
universal than ever. What in 1945 started out as an organization of 51 Member 
States has now become an organization consisting of 179 Members. This year 13 
new States have joined the United Nations. All the new States of the former 
Soviet Union, as well as Croatia, Slovenia, Bosnia and Herzegovina and 
San Marino, have now joined the Organization. 
Let me take this opportunity to welcome all the new Member States and to 
express my hope for future fruitful cooperation in the spirit of the United 
Nations. 
The very deplorable developments in the former Yugoslavia have 
demonstrated how fragile the situation is in many parts of the world in the 
post-cold-war era and have led to the largest refugee crisis in Europe since 
the Second World War. The international community has reacted with great 
responsibility to the intensified crisis in the former Yugoslavia and the 
overwhelming humanitarian needs it has caused. We have made very large 
resources available for monitoring, mediation and peace-keeping operations, as 
well as for humanitarian assistance. I welcome the enlarged role of the 
United Nations in the peace efforts in the area as well as the central role of 
the United Nations High Commissioner for Refugees in the provision of relief, 
where coordination remains of paramount significance in ensuring that the 
relief work is carried out with maximum speed and efficiency. 
Denmark has worked closely with the High Commissioner in providing very 
substantial humanitarian assistance, both financially and otherwise. Lately 
we have accepted a more direct involvement in the provision of accommodation 
and shelter for refugees and displaced persons. We intend to continue our 
efforts. 
The Yugoslav crisis is a crisis in Europe, and Europe is willing and able 
to take its part of the international responsibility, but the United Nations 
as the international, global actor has its important role to play as well. 
The international Conference in London on the former Yugoslavia assembled all 
the main actors involved in the crisis and war in the region. The results 
were encouraging. The framework for the absolutely necessary political 
dialogue and for the negotiations was established, including the structure and 
the principles upon which any peaceful solution must be based. 
Developments in the first month after the London conference have shown 
that the conference was able not only to produce very good documents but also 
to establish the follow-up mechanism enabling us to turn words into deeds. 
Denmark wholeheartedly supports the efforts in Geneva under the 
co-chairmanship of Mr. Cyrus Vance and Lord Owen. 
Under the impact of all the combined international efforts - the United 
Nations Protection Force (UNPROFOR), the European Community Monitoring Mission 
(ECMM), the Geneva talks we must not forget that the main responsibility for 
bringing an end to the cruelties and violence lies with the conflicting 
parties. All the peoples, groups and minorities and their leaders must 
realize that the only way their communities can flourish is through a 
negotiated, commonly accepted political settlement of their disputes. 
Diverging interests can coexist peacefully only through compromise. The basic 
principles for a political solution will not change: the inviolability of the 
borders which can be changed only by mutual, peaceful agreement; the human 
rights and the rights of minorities must be respected; the sanctions against 
Serbia-Montenegro will be upheld until the acts of aggression have stopped; 
the so-called "Federal Republic of Yugoslavia" is not the sole successor to 
the Socialist Federal Republic of Yugoslavia; humanitarian help to all in 
need shall be possible; persons who have committed crimes against 
international humanitarian law shall be prosecuted individually, if possible 
by an international court under the United Nations. 
The situation in the former Yugoslavia is still grave, but I think we 
have created the foundations for a possible improvement and eventual 
settlement. There will be difficulties and backlashes ahead. As Prime 
Minister Major said at the London Conference, it will be a long haul. But 
nobody should doubt that Denmark, nationally as well as in its capacity as the 
next holder of the Presidency of the European Community, will devote all its 
strength to the international efforts aimed at obtaining a political, peaceful 
settlement in the former Yugoslavia. 
After a period of impressive progress, the reform process in South Africa 
came to an unfortunate standstill in the middle of this year because of new, 
tragic outbreaks of violence. The high level of violence remains one of the 
major obstacles to a resumption of negotiations. 
The Secretary-General took an important step by sending his Special 
Representative to South Africa. As a result, a number of United Nations peace 
observers have been deployed in violence-stricken areas. After a visit 
earlier this month by the Troika of European Community Foreign Ministers, the 
European Community has also decided to send peace observers to South Africa. 
In addition, European experts will support the work of the Goldstone 
Commission and other efforts to curb the violence in South Africa. 
At the end of the day, however, only the South Africans themselves can 
bring about the new, democratic South Africa that we are looking forward to. 
We stand ready to provide our fullest support. For more than 25 years, 
Denmark has granted humanitarian assistance to the victims of the apartheid 
system, and it is prepared to initiate a programme of transitional assistance 
to South Africa once an interim government is in place. We encourage the 
international community to join in the efforts to redress the social and 
economic imbalances in South Africa, and to contribute to the creation of a 
non-racial and democratic South Africa. 
The tragedy in Somalia amply illustrates the need for a process of 
national reconciliation in that country leading to the re-establishment of a 
legitimate government. Following the visit to Mogadishu by the troika of 
European Community Foreign Ministers in early September, the European 
Community Foreign Ministers stressed this, as well as the particularly 
important role of the United Nations, in their declaration of 13 September. 
In the Middle East the parties involved in the Arab-Israeli conflict and 
the Palestinian question have embarked on a negotiating process that gives 
grounds for hopes of a just, comprehensive and lasting settlement. Denmark, 
together with its European Community partners, fully supports, and remains 
committed to the peace process. 
The policy adopted by the new Israeli Government has given a new impetus 
to this process. The subsequent response of the Arab countries and the 
Palestinians bodes well for the future. I sincerely hope that all parties 
will now engage in substantive negotiations by building incrementally on the 
progress achieved so far. Pragmatism is what counts at the present stage. I 
therefore call on all parties to translate good intentions into concrete 
proposals and open-mindedness. 
In Iraq the Baghdad regime continues to ignore its obligations under 
international law by obstructing the work of United Nations inspection teams. 
The regime is continuing its flagrant violations of human rights and 
fundamental freedoms, in particular by victimizing Kurds and Arab Shiites 
living in the marshes. And Baghdad is actively impeding the efforts of the 
United Nations and non-governmental organizations to relieve the plight of 
those suffering. The harassment of United Nations peace guards, the refusal 
to renew the Memorandum of Understanding and the rejection of the food-for-oil 
arrangements laid down in Security Council resolutions 706 (1991) and 
712 (1991) are all cases in point. 
Saddam Hussein's strategy, however, is doomed to failure. In no 
circumstances will the international community relax the United Nations 
sanctions imposed on the Baghdad regime unless it fully and unconditionally 
complies with all relevant Security Council resolutions. 
In my speech last autumn I pointed out how Security Council 
resolution 688 (1991) might become a turning point as to the balance between 
the principle of national sovereignty and that of humanitarian intervention. 
The question of humanitarian intervention has had a considerable impact on 
international debate during the last year. The course of events in Somalia, 
the former Yugoslavia and recently, anew, in Iraq has shown the relevance and 
importance of the concept. 
There seems to me to be growing support for the point of view that the 
principle of non-intervention in the internal jurisdiction of States cannot be 
taken as a shield behind which massive violations of human rights can be 
allowed to take place, especially not where the human rights situations have 
been characterized by the Security Council as a threat to peace. A new 
balance between sovereignty and international intervention is being struck, in 
favour of international intervention. My Government welcomes that 
development. We should insist on recognition of the basic principle that 
Governments have to cooperate fully to ensure access to all persons in need of 
assistance. Far too often political motives continue to prevent humanitarian 
assistance from entering a country or from reaching population groups in need 
of such assistance. 
It has been appalling to witness the continuing disregard for 
humanitarian conventions shown by Iraq during the Gulf War, and, most 
recently, by parties to the conflict in the former Yugoslavia. The 
perpetrators of these criminal acts are individually responsible, and must be 
prosecuted individually. 
In this connection I welcome the work of the International Law Commission 
on the question of establishing an international criminal tribunal. The 
Danish Government is ready to contribute constructively in these efforts 
during this and the coming session of the General Assembly. 
The Secretary-General's report entitled "An Agenda for Peace" (A/47/277) 
contains a number of interesting proposals, some of which Denmark can support 
wholeheartedly: for example, the proposal to make wider use of good offices, 
the proposal to establish a reserve fund for peace-keeping operations and the 
proposal to make wider use of the International Court of Justice. However, 
both the use of the good offices of the Secretary-General and the use of the 
International Court depend on the political will of the parties involved. 
The United Nations is facing steadily growing demands for peace-keeping 
efforts, and the scope of these efforts is increasing. Suffice it to mention 
Cambodia, Somalia and Bosnia and Herzegovina. Since the United Nations is 
already heavily overburdened, we welcome the Secretary-General's call upon 
European regional organizations to carry out peace-keeping functions in 
accordance with Chapter VIII of the Charter, as in Bosnia and Herzegovina. 
Despite the substantial Danish contribution to the United Nations 
Protection Force, we remain committed to further contributions to United 
Nations peace-keeping operations, both in Europe and in other parts of the 
world. Let me add, however, that a peace-keeping operation must be seen as an 
interim offer to the parties to a conflict, and thus must be limited to a few 
years. A peace-keeping operation must never, by the mere length of its 
existence, turn out to be an excuse for the parties not to seek a negotiated 
settlement of their dispute. 
In fulfilling its mandate as the guardian of peace, the United Nations 
has an important role to play by contributing to social and economic 
development and the eradication of poverty. The significant role that the 
United Nations has acquired in efforts to solve political conflicts should not 
overshadow its responsibilities in the economic and social field. As pointed 
out by the Secretary-General, no lasting peace can be achieved while the 
existing gap between rich and poor nations persists. 
The improved international political climate, the breakup of the old 
power blocs and the reductions in military expenditures offer a unique 
opportunity to promote social development. 
We must now face our responsibility to improve living conditions for the more 
than one billion people living in absolute poverty, and for the even larger 
number of people suffering under unemployment and social insecurity. If we do 
not, problems will multiply and put global stability at risk. 
The solutions to those problems must be based on respect for human 
rights, the rule of law and political institutions that are effective, 
accountable and enjoy democratic legitimacy. It is time to face, discuss and 
tackle these interlinking aspects of social development. 
Denmark welcomes the proposal adopted by the Economic and Social Council 
to convene in 1995 a world summit for social development. We intend to 
propose Copenhagen as venue for the world social summit, thereby confirming 
Denmark's commitment to social development and our wish to make the summit an 
important event in the mobilization of all efforts to attain the ultimate 
objective to improve the quality of life of man. 
This year, the General Assembly will undertake a review of the 
operational activities of the United Nations system. It will give us an 
opportunity to assess the functioning of the development activities of the 
United Nations system during the past three years, and establish new 
guidelines and priorities for the coming three years. At the same time, 
discussions of fundamental reforms of the United Nations system as such have 
entered an important stage which gives an excellent opportunity for a 
comprehensive discussion of the demands of the emerging new world order as 
they relate to the. structure and functioning of the United Nations and its 
Secretariat. 
At the centre of the reform discussions is the need for a clearer 
definition of the role of the United Nations system in development activities, 
including better distribution of work and improved coordination among the 
various organizations. The United Nations must also show leadership in this 
field and carry out its own operational activities in a consistent and 
coherent manner. 
Progress in the discussions of reforms of the United Nations operational 
activities was made at the recent session of the Economic and Social Council. 
It is our hope that at this year's session the General Assembly will bring the 
process forward from the level of discussing principles to that of concrete 
action. The proposals contained in the Nordic United Nations project would, 
in our view, enable the United Nations to regain its rightful leading role in 
operational development activities. Only through substantial changes in the 
governance and financing of United Nations funds and programmes will it be 
possible to ensure a more effective and efficient role for the United Nations 
in this field, to the benefit of developing nations. 
During the last few years, we have seen a succession of natural and 
man-made disasters of unprecedented frequency, scope and complexity. After 
the extraordinary events of last year, we all hoped to see a reversal of this 
trend in 1992. Unfortunately, such hopes have not been fulfilled. 
The adoption of resolution 46/182 on emergency assistance at last year's 
session was seen as a major step forward in the direction of improved 
coordination within the United Nations system and increased efficiency in the 
delivery of humanitarian emergency assistance. It was an important step. 
However, much more needs to be done to translate the aims of that resolution 
into reality. 
The public criticism which has been raised in many countries, including 
in Denmark, of the response of the United Nations system to the large-scale 
tragedy in Somalia is an example which makes it clear that this year the 
General Assembly must give increased and renewed attention to the issue of 
improved performance by the United Nations. A determined effort must now be 
made to ensure that sufficient humanitarian assistance is given in time, with 
maximum speed, and in a well coordinated manner. We appeal in particular to 
the organizations of the United Nations family to try harder to cooperate, act 
jointly and compete less. 
The World Conference on Human Rights, scheduled to take place in June 
next year, will provide an opportunity to review progress made in the field of 
human rights since the adoption of the Universal Declaration. Obstacles to 
further progress will be identified, and specific measures which can assist 
individual countries in their efforts to promote respect for human rights will 
be outlined. 
The Danish Government is committed to ensuring a successful outcome to 
the Conference, and will work for a balanced result containing both political 
benchmarks and operational guidelines for corresponding implementation 
activities. In this regard, special attention should be paid to the 
interlinkages between democracy, human rights and development and to the need 
for a concentrated assistance effort in this area, based on the principle that 
violations of human rights are a legitimate concern of the international 
community. 
Democracy, respect for human rights, equal status for men and women and 
principles of good governance play an essential role in development efforts. 
This has been increasingly recognized in recent years, and reflected both in 
the wide-ranging reforms undertaken in a number of countries and in the 
continued policy dialogue aimed at supporting development efforts. At the 
same time, the process towards broadening public participation in the 
decision-making processes is bound to continue. 
The Danish Government will seek to assist countries undertaking policy 
reforms in establishing administrative and political structures which are 
conducive to development for instance, by setting up new democratic 
institutions and by strengthening the rule of law. 
Equally we attach great importance to the question of military spending. 
Excessive military spending not only reduces funds available for other 
purposes, but can also contribute to increased regional tensions and 
violations of international law, and can in some cases compromise moves 
towards democracy and the rule of law at the domestic level. 
Denmark stands ready, through its programme for development assistance, 
to provide substantial support for specific activities aimed at consolidating 
human rights, democracy and good governance, and we shall seek our future 
partners in development from amongst countries which are making a genuine 
effort in this regard. 
Next year has also been designated the International Year of the World's 
Indigenous People. The Danish Government looks forward with great interest 
and high hopes to that Year, and plans are well under way both in Greenland 
and in Denmark on how to work actively towards increasing the understanding of 
the special situation facing these peoples and how to further the respect for 
the cultures and rights of indigenous peoples. 
It is well known that the Inuit, the inhabitants of Greenland, have 
chosen the status of home rule within the Danish realm, and at the domestic 
level we will cooperate closely with the representatives of the home-rule 
Government of Greenland in our preparations for the Year. 
The results the United Nations Conference on Environment and Development 
recently achieved in Rio provide a good basis for a new global partnership 
based on common responsibility for the Earth, even if it did not meet all our 
expectations. The Rio Declaration, Agenda 21 and the Conventions on climate 
change and biodiversity are far from being the end result: they are 
instruments to mobilize governments and peoples from all over the world in a 
joint effort towards sustainable development in the future. 
The most significant institutional recommendation of the Conference to be 
followed up at the international level is the high-level Commission on 
Sustainable Development. It is important that the Commission's scope of work 
be oriented towards the future in order to ensure a dynamic approach to future 
technological and economic developments. 
Implementation of Agenda 21 and the conventions requires financial 
resources and thus calls for partnership and real burden-sharing among 
nations, not only between North and South but also among the donor countries 
themselves. 
From the very beginning, the Danish Government has been committed to the 
process of the United Nations Conference and Environment and Development. We 
are prepared to provide our fair share of the necessary resources, and would 
like to see similar firm commitments from as many countries as possible. 
At this session we are marking the end of the United Nations Decade of 
Disabled Persons. The disabled remain among the most vulnerable groups, in 
particular in the developing countries. During the Decade awareness of the 
problems and difficulties facing disabled persons all over the world has been 
increased. Much however, still remains to be done. The development 
organizations of the United Nations should play an important role in this 
respect by integrating the needs of disabled persons more strategically in the 
regular programming of their activities. 
Let me end by stating the obvious: we all wish the United Nations 
success in the reform process and in carrying out its many tasks. But that 
wish must be accompanied by a willingness to live up to our legal obligation 
to pay our contributions to the Organization and to do so in full and on time. 